DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5, line 2 recites the limitation “comprising portion extending” which should be changed to “comprising a portion extending”.
Claim 5, line 3 recites the limitation “and portion intersecting” which should be changed to “and a portion intersecting”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the portion of the insert molding" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the portion of the insert molding" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation "the portion of the insert molding" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the portion of the insert molding" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11, lines 1-2 recites the limitation “a suspension arm body” which should be changed to “the suspension arm body”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ersoy et al. (U.S. Pub. No. 2010/0084834 A1), hereinafter Ersoy, in view of Wesch et al. (U.S. Pub. No. 2012/0315414 A1), hereinafter Wesch.
Regarding claim 1, Ersoy discloses (Fig. 1) a hybrid suspension arm for a vehicle (title), comprising:

an insert molding 13 made of plastic material (Para. [0047]) and formed by being insert-molded in the suspension arm body (Para. [0047], “plastic injection molding”).
Ersoy does not disclose that a thickness of at least a portion in the portion of the insert molding in contact with the top plate part and the sidewall parts is in a range of 2 mm to 3 mm.
Wesch teaches (Para. [0088]) that the wall thicknesses of the webs 307 (Fig. 1, 2) is in the range of 1 mm to 20 mm. Upon inspection of Fig. 1 and 2, it can be seen that a thickness in the range of 1 mm to 20 mm for the webs would teach that the thickness of the at least a portion in the portion of the insert molding 300 in contact with the top plate part 204 and the sidewall parts 203 is in a range of 2 mm to 3 mm (thickness of webs is approximately the same to the thickness of the insert molding in Fig. 1 and 2).  The description of an article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ersoy by using a thickness in the range of 2 mm to 3 mm for the insert molding as disclosed by Wesch because large thickness of the insert molding would lead to excessive weight on 
Regarding claim 2, Ersoy, modified as above, further discloses that an overall thickness (Fig. 1 and 2 of Ersoy, insert molding 300 has constant or uniform thickness across entire part) of the portion of the insert molding 300 in contact with the top plate part 204 and the sidewall parts 203 is in a range of 2 mm to 3 mm (see above paragraph).
Regarding claim 3, Ersoy, modified as above, further discloses (Fig. 6 of Ersoy) that at least one hole 9 is formed to pass through the suspension arm body 1;
at least one coupling protrusion 14 extending to pass through the at least one hole 9 and expanding from the at least one hole 9 by a predetermined area (protrusion 14 has area larger than hole 9) is formed in the insert molding 13; and
a thickness of the expanded portion 14 of the coupling protrusion 14 is in a range of 2 mm to 3 mm.  Fig. 6 of Ersoy shows that the thickness of the expanded portion 14 of the coupling protrusion 14 is approximately the same as the thickness of the walls of the insert molding 13, which (see discussion on claim 1) are taught to be in the range of 2 mm to 3 mm.
Regarding claim 4, Ersoy, modified as above, further discloses that at least one reinforcing rib 16 is formed to protrude from the insert molding 13 (Fig. 6 of Ersoy); and a thickness of the reinforcing rib 16 is in a range of 2 mm to 5 mm. Fig. 6 shows that the 
Regarding claim 5, Ersoy, modified as above, further discloses that the reinforcing rib 13 comprises a portion extending between two facing sidewall parts of the insert molding 13 (Fig. 3 of Ersoy shows ribs 13 extending between two facing sidewall portions) and a portion intersecting with the portion extending between the two facing sidewall parts of the insert molding (Fig. 3 of Ersoy shows crisscross pattern of ribs, with a set of ribs connecting the sidewall portions of the insert molding 13 are intersected by another set of ribs).
Regarding claim 10, Ersoy, modified as above, further discloses that a flange is formed on the suspension arm body 1 by bending an end portion of the sidewall part (Fig. 5 of Ersoy, portion at bottom of sidewalls of body 1 that bend outwards); and
a thickness of the portion of the insert molding in contact with an end of the flange is in a range of 2.5 mm to 3 mm. Fig. 6 of Ersoy shows that the thickness of the portion of the insert molding 13 covering the flange is approximately the same as the thickness of the walls of the insert molding 13, which (see discussion on claim 1) are taught to be in the range of 2 mm to 3 mm, which includes the range 2.5 mm to 3 mm.
Regarding claim 11, Ersoy, modified as above, further discloses that the suspension arm body 1 is formed of steel material (Para. [0010] of Ersoy).
claim 12, Ersoy, modified as above, further discloses that the insert molding 13 is formed of fiber-reinforced plastic material (Para. [0013], Para. [0047] of Ersoy).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ersoy in view of Wesch, and further in view of Lee et al. (U.S. Pub. No. 2019/0061452), hereinafter Lee.
Regarding claim 6, Ersoy, modified as above, discloses all aspects of the current invention as described above except:
at least one reinforcing plate made of metal material, installed in the suspension arm body, and having both side walls fixed to the suspension arm body to support the suspension arm body,
wherein the reinforcing plate comprises a side surface facing the top plate part,
a portion of the insert molding is formed between the side surface of the reinforcing plate and an inner surface of the top plate part, and
the reinforcing plate is embedded in the insert molding so as to surround all surfaces of the reinforcing plate, except for the both side walls, by the insert molding, such that the insert molding is prevented from being separated from the suspension arm body due to the reinforcing plate.
Lee teaches (Fig. 14-16) the addition of at least one reinforcing plate 50 made of metal material (Para. [0149]), installed in the suspension arm body 10 (Fig. 16), and having both sidewalls fixed to the suspension arm body 10 (Fig. 14; Para. [0147]) to support the suspension arm body 10,

a portion of the insert molding 20 is formed between the side surface of the reinforcing plate 50 and an inner surface of the top plate part (Fig. 16; Para. [0152]), and
the reinforcing plate 50 is embedded in the insert molding so as to surround all surfaces of the reinforcing plate (Para. [0150]; Fig. 16), except for the both sidewalls (Para. [0147], sidewalls are welded to suspension arm body), by the insert molding 20, such that the insert molding 20 is prevented from being separated from the suspension arm body 10 due to the reinforcing plate 50 (Para. [0153]; Fig. 16, insert molding 20 extends through holes 51 of reinforcing plate 50, therefore preventing insert molding 20 from being separated from suspension arm body 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ersoy and Wesch by including a metal reinforcing plate in the hybrid suspension arm as disclosed by Lee because the use of a reinforcing plate can enhance the overall rigidity of the hybrid suspension arm, and can also increase the coupling force between the suspension arm body and the insert molding (Para. [0154] of Lee).
Regarding claim 7, Ersoy, modified as in claim 6, further discloses that at least one hole 51 filled with the insert molding 20 is formed to pass through the reinforcing plate 50 (Para. [0153]; Fig. 16 of Lee).
Regarding claim 8, Ersoy, modified as in claim 6, further discloses that a thickness of the portion of the insert molding 20 formed on a side surface of the 
Regarding claim 9, Ersoy, modified as in claim 6, further discloses that a thickness of the portion of the insert molding 20 formed on side surfaces of the reinforcing plate in a thickness direction is in a range of 2.5 mm to 3 mm. Fig. 17 of Lee shows that the portion of the insert molding formed on the side surfaces of the reinforcing plate (insert molding 20 surrounding reinforcing plate 50) is a similar thickness to the thickness of the walls of the suspension arm body 10, which (see discussion on claim 1 above) are taught to be in the range of 2 mm to 3 mm. Therefore, it is taught by Ersoy, modified as above, that the thickness of the portion of the insert molding formed on a side surface of the reinforcing plate is 2.5 mm to 3 mm, as the thickness is similar to the wall thickness of the suspension arm body, which was previously taught to be between 2 mm and 3 mm, and so as to produce an overall uniform structure and facilitate manufacture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870.  The examiner can normally be reached on Monday - Thursday 8 a.m. - 5:30 p.m. and Friday 8:30 a.m. - 12:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3616



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616